Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to AFCP request filed 01/24/2022 in which claims 1-3, 5, 7-16, 18-20 are allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
 	An IoT wireless communication device detecting network congestion when the wireless communication circuit cannot transmit data packets fast enough to keep up with an encoding rate of the video encoder and comparing a relative contextual importance level of an incoming frame received from the video input channel relative to a relative contextual importance level of  the oldest outgoing frame in at the head of the transmission queue, and if at least one of the compared frames has a relative contextual importance level that is not above a threshold level, drop or omit the compared frame from the transmission queue that is determined to have the lower relative contextual importance level to transmit data packets of the frames in the transmission queue without the dropped or omitted frames, or APPLICANT(S): BATRA, Vishal et al. SERIAL NO.:16/353,400FILED:March 14, 2019Page 3 if both compared frames have a relative contextual importance level above the threshold level, drop or omit an outgoing frame from transmission queue that has a relative contextual importance level that is below the threshold level.
Allowable limitations in combination with other claim limitations are not taught by the prior arts of record: Li et al. (US 2019/0379604A1), hence claims 1-3, 5, 7-16, 18-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425